
	
		II
		Calendar No. 509
		112th CONGRESS
		2d Session
		S. 2389
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Begich (for himself,
			 Ms. Murkowski, Mr. Tester, and Mr.
			 Crapo) introduced the following bill; which was read twice and
			 referred to the Committee on Indian
			 Affairs
		
		
			September 13, 2012
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To deem the submission of certain claims to an Indian
		  Health Service contracting officer as timely.
	
	
		1.Timely submission of certain
			 claimsNotwithstanding any
			 other provision of law, a claim submitted to an Indian Health Service
			 contracting officer pursuant to the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) on or before October 31, 2005, involving
			 a claim that accrued after October 1, 1995, and on or before September 30,
			 1999, shall be deemed to be timely submitted.
		
	
		September 13, 2012
		Reported without amendment
	
